     Case 5:19-cv-01044-VEB Document 24 Filed 09/29/20 Page 1 of 1 Page ID #:3844




 1                                                                                 JS-6

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 6

 7    BETH ANN KRAMER,                                  Case No. 5:19-CV-01044 (VEB)

 8                          Plaintiff,                  JUDGMENT

 9    vs.

      ANDREW M. SAUL, Commissioner of Social
10    Security,

11                         Defendant.

12
            For the reasons set forth in the accompanying Decision and Order, it is hereby ADJUDGED
13   AND DECREED THAT (1) Plaintiff’s request for an order remanding the case for further

14   proceedings is DENIED; (2) the Commissioner’s request for an order affirming the Commissioner’s

15   final decision and dismissing the action is GRANTED; (3) judgment is entered in the

     Commissioner’s favor; and (4) the Clerk of the Court shall CLOSE this case.
16
            DATED this 29th day of September 2020
17

18
                                              /s/Victor E. Bianchini
                                              VICTOR E. BIANCHINI                                 `
19                                       UNITED STATES MAGISTRATE JUDGE

20                                                  1

                         JUDGMENT – KRAMER v SAUL 5:19-CV-01044-VEB
